Citation Nr: 0719207	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-37 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected mechanical derangement of the right knee (Osgood-
Schlatter's Syndrome), currently rated 0 percent disabling.  

2.	Entitlement to an increased evaluation for service-
connected mechanical derangement of the left knee (Osgood-
Schlatter's Syndrome), currently rated 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1990 to 
February 1993.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  

In July 2006, the veteran testified in a hearing before a 
Decision Review Officer at the RO.  In May 2007, the veteran 
testified in a video conference hearing before the 
undersigned Veterans Law Judge.  The transcripts of these 
hearings are associated with the claims file and have been 
reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence shows that the veteran's right knee 
disability is manifested by limitation of motion that is 
noncompensable under the applicable Diagnostic Codes, but is 
objectively confirmed by painful motion.  

3.	The medical evidence shows that the veteran's left knee 
disability is manifested by limitation of motion that is 
noncompensable under the applicable Diagnostic Codes, but is 
objectively confirmed by painful motion and x-ray evidence of 
mild degenerative changes.  


CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 0 
percent for service-connected mechanical derangement (Osgood-
Schlatter's Syndrome) of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5257 (2006).

The schedular criteria for an increased rating in excess of 0 
percent for service-connected mechanical derangement (Osgood-
Schlatter's Syndrome) of the left knee have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, DC 5299-5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the RO provided the veteran with notice of the VCAA in 
August 2004, prior to the initial decision on the claim in 
August 2004, and again provided notice in March 2006.  
Therefore, the timing requirement for a VCAA notice has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  As the 
content requirements of the VCAA have been collectively 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, and the VA medical 
records.  In addition, the RO scheduled a VA Physicians 
Consultation in September 2004.  The VA also scheduled a 
hearing in July 2006 at the RO and a Board hearing in May 
2007.  The claimant has not made the RO or the Board aware of 
any other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to this claim.  Accordingly, the Board will 
proceed with appellate review.

INCREASED RATING

The veteran asserts that he is entitled to an increased 
evaluation for service-connected mechanical derangement 
(Osgood-Schlatter's Syndrome) of the right and left knee 
because he experiences pain, swelling, popping or clicking, 
and giving out of his knees.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating, otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R.  § 4.45.  

In this case, the RO assigned a 0 percent rating for 
mechanical derangement (Osgood-Schlatter's Syndrome) of the 
right and left knee under Diagnostic Code 5299-5257.  
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed in 
the Rating Schedule.  See 38 C.F.R. § 4.27 (2006).  According 
to Diagnostic Code 5257, which rates impairment resulting 
from other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, DC 5257.  Pursuant to 38 C.F.R.  §§ 4.40 and 4.45 
(2006), pain is inapplicable to ratings under Diagnostic Code 
5257 because it is not predicated on loss of range of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions." 38 C.F.R. 
§ 4.6.  

The Board will also consider whether the veteran's is 
entitled to a higher or separate rating for his right and 
left knee disability under other diagnostic codes.  Included 
within 38 C.F.R. § 4.71 are multiple diagnostic codes that 
evaluate impairment resulting from service-connected knee 
disorders, including Diagnostic Code 5256 (ankylosis), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (cartilage, semilunar, removal of, 
symptomatic), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Under Diagnostic Code 5003 traumatic arthritis is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, DC 5003.  For purpose of rating a disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The diagnostic codes that focus on limitation of 
motion of the knee are Diagnostic Code 5260 and Diagnostic 
Code 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a noncompensable 
rating will be assigned for limitation of flexion of the leg 
to 60 degrees; a 10 percent rating will be assigned for 
limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, DC 5260.  Under Diagnostic Code 5261, a 
noncompensable rating will be assigned for limitation of 
extension of the leg to 5 degrees; a 10 percent rating will 
be assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261, See also 
VAOPGCPREC 9-04 (which finds that separate ratings under 
Diagnostic Code 5260 for limitation of flexion of the leg and 
Diagnostic Code 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Codes 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-
97 (July 1, 1997).  In this opinion, the VA General Counsel 
held that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that a separate rating is based upon 
additional disability.  Subsequently, in VAOPGCPREC 9-98, the 
VA General Counsel further explained that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).

Additionally, whenever a veteran is suffering from two or 
more separate permanent service-connected disabilities of 
such character to clearly interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under VA's schedule for rating 
disabilities, the rating agency is authorized to apply a 10 
percent rating, but not in combination with any other rating.  
38 C.F.R. § 3.324 (2006).

EVIDENCE 

A September 2004 Physicians Consultation requested by VA 
revealed no swelling of the veteran's knees.  The right knee 
flexed to 84 degrees, with pain to 98 degrees.  The left knee 
flexed to 68 degrees with pain to 84 degrees.  Both knees 
extended to 0 degrees.  There was no ligamentous weakness.  
The veteran walked without a limp.  Peripheral pulses showed 
bilateral dorsalis pedis pulses but absent posterior tibial 
pulses.  The x-rays of both knees revealed normal bones and 
joints with no fractures, dislocation or soft tissue 
abnormalities.  The examiner opined that there was no 
evidence of Osgood-Schlatter's disease or osteoarthritis in 
either knee.  

A December 2004 bilateral knee examination revealed no recent 
fracture or dislocation.  There were no destructive bone 
changes.  The examiner noted that the veteran had previous 
Osgood Schlatter's disease in the past.  The impression was 
no significant bone pathology in either the right or left 
knee. 

In a March 2005 VA orthopedic examination, the veteran had 
pain overlying his patella tendon insertion and full strength 
in the left knee.  He also had medial joint line tenderness 
in the left knee.  On the right knee, he had tenderness over 
the patella tendon insertion but no joint line tenderness.  
All ligaments were stable.  An x-ray of the veteran's 
bilateral knees revealed some medial joint line narrowing on 
the left knee, much greater than the right knee, but 
otherwise a normal exam with no evidence of fracture or 
dislocation.  The assessment was patella tendonitis.  

In a May 2005 VA physical therapy consultation, the active 
range of motion for knee flexion was 105 degrees in the left 
knee and 120 degrees in the right knee.  All other active 
range of motion measurements were within normal limits.  
Testing for ligamentous instability was negative.  There was 
pain at the medial collateral ligament with value stress 
applied.  Palpation elicited pain over the medial joint line 
and patellar tendon.  

In a June 2005 physical medicine and rehabilitation discharge 
note, the veteran was examined for patellar femoral syndrome.  
Palpation elicited pain at the medial collateral ligament and 
patellar tendon.  There was a positive patellofemoral 
compression test with minimal crepitus.  There was slight 
lateral tracking of the patella.  

In an August 2005 VA Orthopedic Outpatient Clinic note the 
veteran complained of pain in his left knee, occasional 
clicking, no subjective locking, and an occasional sense of 
instability secondary to pain.  A physical examination of the 
knee revealed rather significant medial joint line tenderness 
on the left side.  There was no lateral joint line tenderness 
and no specific tenderness to compression of the patella.  
The veteran did have additional significant pain over the 
area of the pes anserine bursa as well as a subtle feeling of 
fullness in the area of the bursa.  His tenderness extended 
to the distal aspect of the pes anserine tendons.  The 
veteran had full extension to about 115 to 120 degrees of 
flexion, which was somewhat limited by his body habitus.  The 
knee was stable to anterior and posterior, varus and valgus 
stresses.  He did not have medial sided pain or pain with 
compression.  The examiner opined that the left knee pain was 
secondary to pes anserine bursitis as well as possible medial 
meniscus tear.  

A November 2005 MRI of the left knee showed the anterior and 
posterior cruciate ligaments were intact.  There were no 
significant abnormal signals in the medial and lateral 
collateral ligaments.  There was also no significant joint 
effusion.  There was mild increased signal noted in the 
posterior horn of the medial and lateral meniscus suggestive 
of myxoid/degenerative changes which did not extend to the 
articular surface to confirm a tear.  The cartilage of the 
articular surface of the knee joint was mildly thinned.  
Patellar cartilage was intact and the patella was mildly 
tilted laterally.  The bone marrow signal was unremarkable.  
The impression was mild degenerative changes of the knee 
joint and menisci.  

In a December 2005 VA Orthopedic Outpatient Clinic note, the 
veteran complained of left knee pain.  Upon physical 
examination, the examiner observed that the veteran ambulated 
without difficulty and there was no effusion.  The range of 
motion of the veteran's left knee was 0 to 90 degrees with 
passive flexion to approximately 110 degrees.  The veteran 
had pain over the patellar tendon insertion site.  He had no 
focal medial or lateral joint line tenderness.  He had no 
laxity of the anterior posterior drawer or varus/valgus 
stress testing.   He had focal tenderness to palpation over 
the distal portion of the adductor canal.  He had no 
particular pain with patellar grind maneuver and there was no 
pain over the pes anserine bursa.  An MRI of the left knee 
demonstrated some mild arthritic changes but no meniscal 
tear.  

During the July 2006 hearing at the RO, the veteran testified 
that he experienced pain and swelling in both knees as well 
as clicking and giving out.  The veteran stated that he had 
missed approximately 15 days of employment because of his 
knee disability.  The veteran testified that for his 
employment he is on his feet all day while climbing and 
kneeling.  He stated that he could not walk long distances 
and used a cane if he went for a walk.  The veteran also 
experienced difficulty walking up stairs.  The veteran stated 
that the left knee was more severe than the right knee.  

In the May 2007 Board hearing, the veteran indicated that he 
had constant pain in his knees and had difficulty walking up 
stairs and squatting.  The veteran experienced pain, 
swelling, giving out and tenderness, worse in the left knee 
than in the right.  The veteran had been employed at his 
current job full-time for 11 years and his employer made 
arrangements for him to take a break when he experienced pain 
in his knees.  The veteran testified that he used crutches in 
the past and did not use a cane.  

RIGHT KNEE

In this case, the veteran has painful motion, however, the 
limitation of motion of the veteran's right knee is not 
compensable.  September 2004 and May 2005 medical 
examinations indicate that the veteran's pain limits the 
motion in his right knee to 0 degrees on extension and 
between 84 to 98 degrees on flexion, and 0-105 on active 
range of motion, not compensable under Diagnostic Codes 5260 
or 5261.  

Although there is painful motion, the medical evidence of 
record does not provide x-ray evidence of arthritis in the 
veteran's right knee, therefore, the veteran is not entitled 
to a separate 10 percent rating for his right knee.  See  
38 C.F.R. § 4.71a DC 5003, 4.59.  

The Board considered if the veteran's right knee disability 
could be given a compensable rating under Diagnostic Code 
5257 for other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint.  The 
veteran reported in the hearings that his knees give out, 
however, there is no medical evidence that the veteran's 
right knee was unstable.  Therefore, absent objective medical 
evidence of instability, the veteran is not entitled to a 
compensable rating under Diagnostic Code 5257 for his right 
knee disability.  

The Board also considered if the veteran's right knee 
disability could be rated under any other code.  The Board 
finds that Diagnostic Code 5256 does not apply as there is no 
ankylosis of the veteran's right knee.  Diagnostic Code 5258 
also does not apply because there is no dislocated semilunar 
cartilage in his right knee.  Additionally, there is no 
impairment of the tibia and fibula or genu recurvatum 
therefore, Diagnostic Codes 5262 and 5263 do not apply.  

Furthermore, the Board notes that to the extent that the 
veteran's service-connected right knee disability affects his 
employment.  The evidence does not reflect that the right 
knee disability caused marked interference with employment, 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2006) is not warranted.

LEFT KNEE

Regarding the left knee, the veteran has painful motion, 
however, the limitation of motion due to left knee pain is 
also not compensable.  The September 2004, May 2005, August 
2005 and December 2005 examinations indicate that the 
veteran's pain limits the motion in his left knee to 0 
degrees on extension and between 68 to 84 degrees on flexion, 
and 0-120 on active range of motion and 0-110 on passive 
range of motion, not compensable under Diagnostic Codes 5260 
or 5261.  

Although the veteran's limitation of motion is noncompensable 
under Diagnostic Code 5260 or 5261, he is entitled to a 
separate rating of 10 percent because there is painful motion 
as well as x-ray evidence of arthritis in his left knee, a 
major joint, as portrayed in the November 2005 MRI and the 
December 2005 examination of the left knee.  See  38 C.F.R. 
§ 4.71a DC 5003, 4.59.  The November 2005 MRI and the 
December 2005 examination reveal mild degenerative changes in 
the veteran's left knee, therefore, he is awarded a 10 
percent rating under Diagnostic Code 5003.  

The Board considered if the veteran's left knee disability 
could be rated under Diagnostic Code 5257 for other 
impairment of the knee, to include recurrent subluxation or 
lateral instability of this joint.  The veteran reports that 
his left knee feels unstable and gives out, however, in the 
May 2005 examination there was no ligamentous instability and 
there is no other corroborative evidence of instability.  
Therefore, absent objective medical evidence of instability, 
the veteran is not entitled to a separate rating under 
Diagnostic Code 5257.  

The Board also considered if the veteran's left knee 
disability could be rated under any other code.  The Board 
finds that Diagnostic Code 5256 does not apply as there is no 
ankylosis of the veteran's left knee.  Diagnostic Code 5258 
also does not apply because there is no dislocated semilunar 
cartilage in his left knee.  Additionally, there is no 
impairment of the tibia and fibula or genu recurvatum 
therefore, Diagnostic Codes 5262 and 5263 do not apply.  

The Board further notes that to the extent that the veteran's 
service-connected left knee disability affects his 
employment, such has been contemplated in the assignment of 
the current 10 percent schedular evaluation.  The evidence 
does not reflect that the left knee disability caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2006) is not warranted.

Additionally, the Board has considered the application of 38 
C.F.R. § 3.324.  The provisions of 38 C.F.R. § 3.324 is 
predicated solely on the existence of noncompensable service-
connected disabilities.  As such, once a compensable 
evaluation for a service-connected disability has been 
awarded, the applicability of 38 C.F.R. § 3.324 is rendered 
moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  
Therefore, as the veteran is entitled to a 10 percent 
disability rating for his left knee under Diagnostic Code 
5003, the provisions of 38 C.F.R. § 3.324 do not apply.  


ORDER

Entitlement to a compensable evaluation for service-connected 
mechanical derangement of the right knee (Osgood-Schlatter's 
Syndrome) is denied.  

Entitlement to an increased evaluation of 10 percent for 
service-connected mechanical derangement of the left knee 
(Osgood-Schlatter's Syndrome) is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


